DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in part “the distal portion configured to hold solid chemical reactant therein; … the filter having a porosity configured to restrict a passage of a solid chemical reactant”.  It is unclear if Applicant refers to the same “solid chemical reactant” in both cases or different ones.   Especially, since Applicant specifically claims “a solid chemical reactant” in the second instance of limitation.   Applicant goes on to claim “solid chemical reactant” in claims 2 & 5.   Furthermore, the new independent claim 18 has an identical issue.
Claim 5 recites in part “an inlet in fluid communication with the fluid inlet of the lid, the inlet of the filter configured to allow solid chemical reactant”.  If the two objects are in fluid communication, it is unclear how the object can be configured to allow passage of solid material.  Which one is it?   Is it for liquids?  Solids?  Both?   Please clarify.
Claim 6 recites in part “wherein a distal- facing portion of the lid”.  It is important to note that claim 1 (on which claim 6 depends) already recites “a distal portion of the lid”.   Is the “distal portion” same or different from “a distal-facing portion”?  If different (as the claim seems to indicate), what is the difference?  This is unclear how the two objects can be different from each other.
Claim 9 recites in part “wherein the fluid inlet and fluid outlet”.  Claim 1 (on which claim 9 depends) already recited “fluid outlet”.   Is the “fluid outlet” in claim 9 same or different than the one in claim 1?
Claim 13 recites in part “wherein the inlet, the outlet, or both, comprises a corresponding filter”.  The way claim 13 is written, suggests that there is a situation when the inlet and outlet (“both”) can have “a corresponding filter” (meaning, single one).   Examiner was unable to find in disclosure a situation where the two objects (inlet and outlet) both had a single filter that was connected to them.   There is a case of two filters (one for each; the inlet and outlet), but not what Applicant claims.   Please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2010/0255198) by Cleary et al (“Cleary”) in view of (US-2010/0322604) by Fondurulia et al (“Fondurulia”).
Regarding claim 1, Cleary discloses in FIG. 6 and related text, e.g., a solid source chemical sublimator (Abstract), comprising: 
a housing (202) comprising a proximal portion (top half) and a distal portion (rear half), the housing having a housing axis (230) extending along a length of the housing, the distal portion configured to hold solid chemical reactant (234) therein; 
a lid (204/206) disposed on the proximal portion of the housing, the lid comprising a fluid inlet (unmarked; path into the lid through 222/220/212 path) and a fluid outlet (unmarked; path into the lid through 224/226/216), the housing axis being perpendicular to a plane of the lid (see FIG. 6), wherein the lid is adapted to allow gas flow within the flow path (see FIG. 6; there is a gas flow through the lid); and 
a filter (238) disposed between the serpentine flow path and the distal portion of the housing, the filter having a porosity configured to restrict a passage of a solid chemical reactant therethrough.  

Cleary does not disclose the lid defining a serpentine flow path within a distal portion of the lid.

Fondurulia discloses in FIG. 8-16 and related text, e.g., the lid (above 112) defining a serpentine flow path (112) below a distal portion of the lid (see FIG. 8 and FIG. 12; FIG. 12 specifically shows multiple 112 equivalents; the top one is the one that is being cited).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Cleary with “the lid defining a serpentine flow path within a distal portion of the lid” as taught by Fondurulia, since applying a known technique (technique of Fondurulia for providing serpentine path; according to Fondurulia, the need/benefit for such a path is known (see par. 7, for example)) to a known device ready for improvement (device of Cleary) to yield predictable results (a device with improved gas flow path) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385), and since MPEP makes it clear that making things integral is obvious to one of ordinary skill in the art (MPEP 2144.04; in case of Fondurulia lid and serpentine path are separate, unlike what claim requires; however, MPEP makes it clear that making things integral (or separable; whichever is desired) is obvious to one skilled in the art). 

Regarding claim 2, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., wherein the distal portion comprises: 
a thermally conductive conduit (230; please note that in par. 150 it clearly states that the system can be heated by any means; the whole system is specified as heated; hence, everything inside the system is at least at a temperature of sublimation; regarding the “thermally conductive”, Cleary does not mention any materials that are incapable of being “thermally conductive”; hence, at the very least such limitation is obvious; furthermore, given that materials that are NOT capable of being “thermally conductive” are extremely expensive/esoteric, such limitation is simply common sense) disposed along the housing axis; and 
two or more thermally conductive protrusions (part of various 22’s; see FIGs. 3-4 for example), wherein the conductive protrusions are in thermal communication (tight physical connection is shown; hence, “thermal communication”) with the conductive conduit and disposed radially around the conductive conduit (see FIG. 8 for best view; the various 430’s are arranged in rows, extending radially from center; this can be seen near marked 450, which shows that each 2 protrusions form a line going from center; thus meeting limitations), whereby the distal portion of the housing is configured to hold solid chemical reactant with the conductive protrusions positioned therebetween (430’s are part of trays; those trays contain solids, as mentioned above; the 430’s are in-between, as claim requires), wherein the conductive conduit is configured to be placed in conductive thermal communication with a heat source (as mentioned above Cleary clearly states that any type of heater is useable, and the whole thing is heated; hence, “conductive thermal communication, is simply unavoidable inside the device; see par. 99; thermal conductivity of items inside the device is explicitly taught as desired; this is for this claim and all below that mention such features).  
Regarding claim 3, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., the two or more conductive protrusions comprising at least six conductive protrusions (as shown above; Cleary teaches more than that).  
Regarding claim 4, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., wherein the housing is cylindrical and the filter is circular (see figures).  
Regarding claim 5, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., wherein the filter comprises an inlet in fluid communication with the fluid inlet of the lid (see FIG. 6 and claim 1; the inlet goes through 230, which goes through 238; hence, meeting the limitations), the inlet of the filter configured to allow solid chemical reactant to pass therethrough into the housing (see the 230; it is big; hence, it is physically big enough to allow a, say, dust of a solid path through; hence, by making it big enough, “configured to allow solid chemical reactant to pass”; the claim does not require for such solids to actually pass).  
Regarding claim 6, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., wherein a distal- facing portion of the lid contacts a proximal surface of the filter (see FIG. 6; everything is in contact with everything else; Applicant is not claiming “direct physical contact” specifically; furthermore, everything is in thermal contact with everything else in the device; and it is thermal contact specifically that Applicant claims), and wherein the proximal portion of the housing contacts a distal surface of the filter (see FIG. 6; the point of filter is to block everything from just traveling up/down; hence, in contact (even physical) with the top half of housing).  
Regarding claim 7, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., substantially the entirety of claim structure, but does not explicitly state wherein the filter comprises at least one of a ceramic or a metal.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of Cleary and Fondurulia with “wherein the filter comprises at least one of a ceramic or a metal”, since Cleary explicitly teaches use of “thermally conductive materials” for “screens” (par. 99); and a use of screen with a filter cited above (par. 163); such materials, as ceramic and metals specifically, are taught in pars. 55 & 50, and are specifically taught to be “heat-conductive”; hence, at the very least, use of such materials as part of a screen part of filter is obvious in light of Cleary’s explicit teachings).
Regarding claim 8, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., substantially the entirety of claim structure, but does not explicitly state “wherein the filter comprises a disk having an aspect ratio of a thickness to a diameter of between about 25 and 1000”.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of Cleary and Fondurulia with “wherein the filter comprises a disk having an aspect ratio of a thickness to a diameter of between about 25 and 1000”, in order to have a functional filter; when one designs filters to meet the vessel of arbitrary size, the diameter is fixed by the vessel’s inter diameter, since filter has to block everything (see Cleary’s teachings regarding filter); the thickness is determined by needing to be thick enough to stop the particulates; hence, the ratio of thickness to diameter will change drastically, based on the size of the vessel; hence, any of the above ratios, are within the arbitrary results, due to vessel diameter (small diameter will have drastically different results for ratio than the wide diameter); NOTE: thickness to diameter ratio of 25-1000; really?  It is not backwards?).
Regarding claim 9, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., wherein the fluid inlet and fluid outlet are each in fluid communication with the flow path (there is only one path from fluid inlet to fluid outlet (meaning: there is only one input and only one output); hence, if path goes through “the flow path” (and it does); the inlet and outlet are in “fluid communication”).  
Regarding claim 10, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., wherein the two or more conductive protrusions are in thermal communication with the distal portion of the housing (everything is in “thermal communication” with everything else; see par. 99).  
Regarding claim 11, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., wherein the one or more heating elements comprise a heating plate disposed in thermal contact with the housing (what does Applicant mean by “heating element”?  does he mean “heating source”? because this is not what Applicant claims; claim merely requires an “element” (object) which does “heating” (being hot); it does not have to be the source itself; as been cited above, numerous times, everything is hot; everything is “heating element”; so, bottom of the vessel is a “plate”, since it is a round object, and it is hot; hence, it does “heating”, hence meeting limitations).  
Regarding claim 12, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., wherein the inlet, the outlet, or both, comprises a corresponding valve configured to allow fluid to flow therethrough (310/314; by considering the valve assembly to be part of lid, the limitations are met).  
Regarding claim 13, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., wherein the inlet, the outlet, or both, comprises a corresponding filter configured to restrict particulate flow therethrough (pars. 124/159).  
Regarding claim 14, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., wherein a face of the lid comprises the flow path, and wherein the face is circular (see claim 1).  
Regarding claim 15, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., wherein the two or more conductive protrusions extend from the distal portion of the housing (the cited above protrusions (claim 2) are vertical; hence, they extend from near the bottom of the vessel toward the top (see FIG. 4; 22’s show protrusions a little; hence, extend from (meaning, extending from that direction)).  
Regarding claim 16, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., wherein the two or more conductive protrusions are spaced radially from the housing axis (radial arrangement already discussed in claims above).  
Regarding claim 17, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., wherein the two or more conductive protrusions extend axially from the distal portion of the housing (see claim 2 and cited figures; the protrusions are not just radial, they are also axial (meaning, forming a circle)).  
Regarding claim 19, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., wherein the flow path comprises a plurality of antiparallel segments within a plane (see the cited FIG. of Fondurulia; it shows such “antiparallel” segments).  
Regarding claim 20, the combined device of Cleary and Fondurulia disclose in cited figures and related text, e.g., wherein the filter is disposed between the fluid outlet and the distal portion of the housing (see claim 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2010/0255198) by Cleary et al (“Cleary”) in view of (US-2010/0322604) by Fondurulia et al (“Fondurulia”) as applied to claims above, and further in view of (US-5897850) by Borsboom et al (“Borsboom”).
Regarding claim 18, Cleary and Fondurulia disclose substantially the entire claimed structure as recited in claim 1, including Aa solid source chemical sublimator, comprising: a housing comprising a proximal portion and a distal portion, the housing having a housing axis extending along a length of the housing, the distal portion configured to hold solid chemical reactant therein; -3-Application No.: 16/539911 Filing Date:August 13, 2019 a lid disposed on the proximal portion of the housing, the lid comprising a fluid inlet and a fluid outlet, the lid defining a serpentine flow path within a distal portion of the lid, wherein the lid is adapted to allow gas flow within the flow path, the housing axis being perpendicular to a plane of the lid, wherein the inlet, the outlet, or both, comprises a corresponding filter configured to restrict particulate flow therethrough; a filter disposed between the serpentine flow path and the distal portion of the housing, the filter having a porosity configured to restrict a passage of a solid chemical reactant therethrough (all as in claim 1).
Cleary and Fondurulia do not disclose “a resonator disposed in the distal portion of the housing, the resonator comprising extensions disposed radially around the housing axis, the resonator configured to agitate solid chemical reactant in the housing”.  
Borsboom discloses in FIGs. 1-5 and related text, e.g., use of sublimator (col. 9, line 32) with resonator (col. 10, line 20) to agitate solid chemical reactant in the housing (col. 10, line 20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of Cleary and Fondurulia with “use of sublimator with resonator” as taught by Borsboom, in order to shake off any particulates that are stuck on the sides (col. 10, line 20).
When these specific teachings are applied to apparatus of Cleary and Fondurulia, it will result in “a resonator disposed in the distal portion of the housing (Borsboom teaches “vibrating the heat exchanger (or sublimator) in its entirety”; hence, vibrator is placed somewhere on the apparatus, in order to vibrate it; which, can be distal portion of the housing (as in the claim), or can be in any other portion; Borsboom does not limit location; hence, “distal portion” is included), the resonator comprising extensions disposed radially around the housing axis (when resonator device is attached to the outside, it will vibrate the whole apparatus, as specifically cited above; during vibrations, everything is vibrating, hence everything is vibrator; thus even the cited extensions will vibrate; thus meeting limitations), the resonator configured to agitate solid chemical reactant in the housing (as explicitly cited by Borsboom; there are deposits; them being solid or liquid is irrelevant for Borsboom, since vibrations will vibrate whole apparatus; everything is getting “agitated”; hence, Cleary’s “solids” will be agitated too; thus meeting limitations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
07/28/22
/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894